Exhibit 10.51

BURLINGTON HOLDINGS, INC.

2006 MANAGEMENT INCENTIVE PLAN

BURLINGTON STORES, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This agreement evidences a stock option granted by Burlington Stores, Inc.
(formerly Burlington Holdings, Inc.), a Delaware corporation (the “Company”), to
the undersigned (the “Employee”), pursuant to, and subject to the terms of the
Burlington Holdings, Inc. 2006 Management Incentive Plan (as amended and
restated, the “Plan”), which is incorporated herein by reference and of which
the Employee hereby acknowledges receipt. For the purpose of this Agreement, the
“Grant Date” shall mean                     . Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.

1. Grant of Option. This agreement evidences the grant by the Company on the
Grant Date to the Employee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following shares of
Common Stock of the Company (the “Shares”) as set forth below.

                     shares of Common Stock (the “Options”), subject to
adjustment as provided in the Plan.

Exercise Price: [$            ]

The Option evidenced by this agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2. Vesting and Exercisability.

 

  (a) Vesting of Options. Except as otherwise specifically provided herein, the
Options shall vest according to the following schedule:

 

  (i) 25% on the first anniversary of the Grant Date;

 

  (ii) 25% on the second anniversary of the Grant Date;

 

  (iii) 25% on the third anniversary of the Grant Date; and

 

  (iv) 25% on the fourth anniversary of the Grant Date.

 

  All Options shall become exercisable in the event of a Change of Control (as
that term is defined herein).

 

  (b) Exercisability of Option. Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests. The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.



--------------------------------------------------------------------------------

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.

4. Cessation of Employment. Unless the Administrator determines otherwise, the
following will apply if the Employee’s Employment ceases:

 

  (a) Options that have not vested will terminate immediately; and

 

  (b) Subject to the terms of Section 6(a)(3) of the Plan, the vested Options
will remain exercisable for the shorter of (i) a period of 60 days from the date
such Employee’s Employment ceases, (ii) 365 days from the date such Employee’s
Employment ceases in the case of cessation of Employment as a result of
Employee’s death or Disability or (iii) the period ending on the Final Exercise
Date, and will thereupon terminate.

5. Legends, Retention of Shares, etc. Shares of Common Stock issued upon
exercise of the Option shall bear such legends as may be determined by the
Administrator prior to issuance. Unvested Shares purchased by the Employee upon
an exercise of the Option may be retained by the Company until such Shares vest.

6. Transfer of Option. This Option is not transferable by the Employee.

7. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Employee at any time or
affect any right of Employee to terminate his employment at any time.

8. Certain Important Tax Matters. The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Shares upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld. The Employee also authorizes the
Company or its subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.

9. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee. By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option. In the event of any
conflict between the terms of this Option and the Plan, the terms of this Option
shall control.

 

2



--------------------------------------------------------------------------------

10. Non-Compete, Non-Solicitation; Confidentiality.

 

  (a) In further consideration of the Award granted to Employee hereunder,
Employee acknowledges and agrees that during the course of Employee’s employment
with the Company and its subsidiaries Employee shall become familiar, and during
Employee’s employment with the predecessors of the Company and its subsidiaries,
Employee has become familiar, with the Company’s trade secrets and with other
confidential information and that Employee’s services have been and shall be of
special, unique and extraordinary value to the Company and its subsidiaries, and
therefore, Employee agrees that, during his or her employment with the Company
and, if the Employee terminates his or her employment with the Company for any
reason, for a period of one year thereafter (the “Non-Compete Period”), Employee
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
subsidiaries currently operates or plans to operate. Nothing herein shall
prohibit Employee from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Employee has no active participation in the business of such
corporation. For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates: TJ Maxx, Marshall’s, Ross Stores, Steinmart, Century 21, Forman
Mills and Schottenstein Stores.

 

  (b) During the Non-Compete Period, Employee shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Employee does not,
(i) induce or attempt to induce any employee of the Company or any subsidiary to
leave the employ of the Company or such subsidiary, or in any way interfere with
the relationship between the Company or any subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an Employee of the Company or any subsidiary at any time
within the one year period before Employee’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary, assist any Competing
Business or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary (Employee understands that any person or entity that Employee
contacted during the one year period prior to the date of Employee’s termination
of employment for the purpose of soliciting sales from such person or entity
shall be regarded as a “potential customer” of the Company and its subsidiaries
as to whom the Company has a protectible proprietary interest) or (iv) make or
solicit or encourage others to make or solicit directly or indirectly any
defamatory statement or communication about the Company or any of its
subsidiaries or any of their respective businesses, products, services or
activities (it being understood that such restriction shall not prohibit
truthful testimony compelled by valid legal process).

 

3



--------------------------------------------------------------------------------

  (c) Employee acknowledges and agrees that the information, observations and
data (including trade secrets) obtained by Employee while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its Subsidiaries. Without
limiting the foregoing, the term “Confidential Information” shall be interpreted
as broadly as possible to include all observations, data and other information
of any sort that are (i) related to any past, current or potential business of
the Company or any of its Subsidiaries or any of their respective predecessors,
and any other business related to any of the foregoing, and (ii) not generally
known to and available for use by those within the line of business or industry
of the Company or by the public (except to the extent such information has
become generally known to and available for use by the public as a direct or
indirect result of Employee’s acts or omissions) including all (A) work product;
(B) information concerning development, acquisition or investment opportunities
in or reasonably related to the business or industry of the Company or any of
its Subsidiaries of which Employee is aware or becomes aware during the term of
his employment; (C) information identifying or otherwise concerning any current,
former or prospective suppliers, distributors, contractors, agents or customers
of the Company or any of its Subsidiaries; (D) development, transition,
integration and transformation plans, methodologies, processes and methods of
doing business; (E) strategic, marketing, promotional and financial information
(including all financial statements), business and expansion plans, including
plans and information regarding planned, projected and/or potential sales,
pricing, discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Employee should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; (J) all information or
materials similar or related to any of the foregoing, in whatever form or
medium, whether now existing or arising hereafter (and regardless of whether
merely stored in the mind of Employee or employees or consultants of the Company
or any of its Subsidiaries, or embodied in a tangible form or medium); and
(K) all tangible embodiments of any of the foregoing.

 

  (d)

Therefore, Employee agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Employee must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information),

 

4



--------------------------------------------------------------------------------

  Employee shall not disclose to any unauthorized person or entity or use for
Employee’s own purposes any Confidential Information without the prior written
consent of the Company’s Board of Directors, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Employee’s acts or
omissions. Employee shall deliver to the Company at the termination of
Employee’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to the Confidential Information (including any work product) or the business of
the Company and its Subsidiaries which Employee may then possess or have under
Employee’s control and if, at any time thereafter, any such materials are
brought to Employee’s attention or Employee discovers them in his possession or
control, Employee shall deliver such materials to the Company immediately upon
such notice or discovery.

11. Enforcement.

 

  (a) Employee acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Section 10 and the enforcement of
this Agreement is necessary to ensure the preservation, protection and
continuity of the business of the Company and its subsidiaries and other
Confidential Information and goodwill of the Company and its subsidiaries to the
extent and for the periods of time expressly agreed to herein. Employee
acknowledges and agrees that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Employee by this Agreement,
and is in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of the Company and its
subsidiaries now existing or to be developed in the future. Employee expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

 

  (b) Notwithstanding any provision to the contrary herein, the Company or its
subsidiaries may pursue, at its discretion, enforcement of Section 10 in any
court of competent jurisdiction (each, a “Court”).

 

  (c) Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. More specifically, if any Court
determines that any of the covenants set forth in Section 10 are overbroad or
unreasonable under applicable law in duration, geographical area or scope, the
parties to this Agreement specifically agree and authorize such Court to rewrite
this Agreement to reflect the maximum duration, geographical area and/or scope
permitted under applicable law.

 

5



--------------------------------------------------------------------------------

  (d) Because Employee’s services are unique and because Employee has intimate
knowledge of and access to confidential information and work product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Section 10, and any breach of the terms of Section 10 would result in
irreparable injury and damage to the Company and its subsidiaries for which the
Company and its subsidiaries would have no adequate remedy at law. Therefore, in
the event of a breach or threatened breach of Section 10, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages. The terms of this
Section 11 shall not prevent the Company or any of its subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Agreement, including the recovery of damages from Employee.

12. General. For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Employee and any transferee.

13. Definitions. The following terms have the following meanings:

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as in effect from time to time); or (c) a sale, lease or other disposition
of all or substantially all of the assets of the Company.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the date indicated below.

 

THE COMPANY: BURLINGTON STORES, INC. By:

 

Name: Title: Date: The Employee:

 

Name: Date:

 

7